Citation Nr: 1600223	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right leg shorter than the left leg.

3.  Entitlement to a higher rating for left hip replacement.

4.  Entitlement to a higher rating for left hip scar.

5.  Entitlement to a higher rating for adjustment disorder with anxiety.

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran filed a claim for service connection for right hip disability in October 2015.  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

In October 2015, the Veteran effectively withdrew his appeals on the issues of service connection for PTSD and right leg shorter than the left; and on higher ratings for left hip replacement, left hip scar, and adjustment disorder with anxiety; and on TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of the issues of service connection for PTSD and right leg shorter than the left; higher ratings for left hip replacement, left hip scar, and adjustment disorder with anxiety; and TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeals for service connection for PTSD and right leg shorter than the left; higher ratings for left hip replacement, left hip scar, and adjustment disorder with anxiety; and TDIU.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2014) is necessary for the claim since the appeals have been withdrawn.


ORDER

The appeals of the issues of service connection for PTSD and right leg shorter than the left; higher ratings for left hip replacement, left hip scar, and adjustment disorder with anxiety; and TDIU are dismissed.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


